Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered May 26, 1994, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s contention that his plea allocation was defective *365is unpreserved (People v Toxey, 86 NY2d 725; People v Lopez, 71 NY2d 662) and without merit because his statements at the time of his voluntary plea did not cast significant doubt on his guilt. Concur—Sullivan, J. P., Milonas, Tom, Mazzarelli and Andrias, JJ.